994 So. 2d 1120 (2007)
WILLIAM LEONARD ASSOCIATES, INC., a Florida corporation, d/b/a Leonard Associates, Appellant,
v.
Deborah KESHEN and Cynthia Lawrence, Appellee.
No. 3D07-631.
District Court of Appeal of Florida, Third District.
June 6, 2007.
Langbein & Langbein and Evan J. Langbein and Richard A. Friend and Richard F. O'Brien, III and Sands Moskowitz, Miami, for appellant.
Bilzin Sumberg Baena Price & Axelrod and Alvin D. Lodish and Raquel M. Fernandez and Melissa Pallett-Vasquez, Miami, for appellee.
Before FLETCHER, WELLS, and SUAREZ JJ.
PER CURIAM.
Affirmed.
WELLS, J., specially concurring.
I agree that the summary judgment dismissing the instant action against Deborah Keshen and Cynthia Lawrence in their individual capacities should be affirmed. I write only to make clear that nothing in this determination should preclude William Leonard Associates from seeking to amend its complaint to properly reflect what the parties admit, which is that the properties at issue here were owned by a general partnership in which these two individuals, and their brother (who like these two parties was named individually and served with process), were general partners. See I. Epstein & Bro. v. First Nat. Bank of Tampa, 92 Fla. 796, 110 So. 354 (1926) (wherein the Florida Supreme Court opined that an amendment to the pleadings which changed the capacity of a defendant-partner from representative status to individual status is permitted even after the statute of limitations has run where the partners had, prior to expiration of the limitation period, been served with process and had appeared in court and filed pleadings).